405 F.2d 887
UNITED STATES of America, Appellee.v.Peyton Maurice DAUGHTRY, Myrtle Ray Matthews, Appellants.
No. 12910.
United States Court of Appeals Fourth Circuit.
Argued Feb. 4, 1969.Decided Feb. 7, 1969.

Stedman Hines, Greensboro, N.C.  (Court-appointed counsel) on brief for appellants.
William Medford, U.S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Having carefully considered the questions raised on appeal we are of the opinion that they are wholly without merit.


2
Affirmed.